Title: Thomas Jefferson to Joseph Delaplaine, 3 May 1814
From: Jefferson, Thomas
To: Delaplaine, Joseph


          Sir Monticello May 3. 14.
          Your favors of Apr. 16. and 19. on the subject of the portraits of Columbus and Americus Vespucius were recieved on the 30th. while I resided at Paris, knowing that these portraits, & those of some other of the early American worthies were in the gallery of Medicis at Florence, I took measures for engaging a good artist to take and send me copies of them. I considered it as even of some public concern that our country should not
			 be without the portraits of it’s first discoverers. these copies have already
			 run the risks of transportations from Florence to Paris, to Philadelphia, to Washington, & lastly to this place, where they are at length safely deposited. you request me ‘to forward them to you at Philadelphia for the purpose of having engravings taken from them for a work you propose to publish, and you pledge your honor that they shall be restored to me in perfect safety.’ I have no doubt of the
			 sincerity of your intentions in this pledge; and that it would be complied with as far as it would be in your power. but the injuries and accidents of their transportation to Philadelphia and back again are not within your controul. besides the rubbing thro’ a land carriage of 600. miles, a carriage may overset in a river or creek, or be crushed with every
			 thing in it. the
			 frequency of such accidents to the stages renders all insurance against them impossible. and were they to escape the perils of this journey, I should be liable to the same calls,
			 and they to the
			 same
			 or greater hasards, from all those in other parts of the Continent who should propose to publish any work in which they might wish to employ engravings of the same characters. from public therefore as well as private considerations, I think that these
			 portraits ought not to be hazarded from their present deposit. like public records, I make them free to be copied, but, being as originals in this country, they should not be exposed to the
			 accidents
			 & injuries of travelling post. while I regret therefore the necessity of declining to comply with your request, I freely and with pleasure offer to recieve as a guest any artist whom you
			 shall
			 think proper to engage, and will make them welcome to take copies at their leisure for your use. I wish them to be multiplied for safe preservation, and consider them as worthy a place in every
			 collection.
			 indeed I do not know how it happened that mr Peale did not think of copying them while they were in Philadelphia; and I think it not impossible that either the father or the son might now undertake the journey for the use of their Museum. on the ground of our personal esteem for them, they would be at home in my family.
          When I recieved these portraits at Paris, mr Daniel Parker of Massachusets happened to be there, and determined to procure for himself copies from the same originals at Florence; and I think he did obtain them, and that I have heard of their being in the hands of some one in Boston. if so, it might perhaps be easier to get some artist there to take and send you copies. but be this as it may, you are perfectly welcome to the benefit of mine in the way I have
			 mentioned.
          The two original portraits of myself taken by mr Stewart, after which you enquire, are both in his possession at Boston. one of them only is my property. the President has a copy from that which Stewart considered as the best of the two; but I believe it is at his seat in this state.
          I thank you for the print of Dr Rush. he was one of my early & intimate friends, and among the best of men. the engraving
			 is excellent as is every thing from the hand of mr Edwin. Accept the assurance of my respect, and good wishes for the success of your work.
          Th:
            Jefferson
        